DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
Priority
This application is a 371 of PCT/IB2017/057166 filed November 16, 2017, which claims foreign priority to SWEDEN Document No. 1651513-2 filed November 18, 2016.
Status
This Office Action is in response to Applicants' Amendment and Arguments filed on April 4, 2022 in which Claims 7, 18 and 19 are cancelled and Claim 1 is amended to change the breadth and scope of the claims.  Claims 1-6, 8-17, 20 and 21 are pending in the instant application, which will be examined on the merits herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick J Smith on July 20, 2022.

	Claim 10 has been cancelled.


REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see pages 1-3 of the Remarks, filed April 4, 2022, with respect to Claims 1-6 and 8-20 have been fully considered and are persuasive. The rejection of Claims 1-21 under 35 U.S.C. 103 as being unpatentable over Mukai et al (JP 2010-201414 A) in view of Kim et al (US Publication No. 20150053113 A1) and Dowell et al (US Patent No. 4,150,697) has been withdrawn in view of the amendment filed April 4, 2022 and in view of the argument presented by Applicants in the Remarks filed April 4, 2022.

Claims 1-6, 8, 9, 11-17, 20 and 21 are allowed.

The following is an examiner' s statement of reasons for allowance: The Mukai et al (JP 2010-201414 A) is representative of the prior art of record which discloses preparing a suspension containing cellulose fibers and form a film-like material (wet and flowable state) of the suspension containing the cellulose fibers (see paragraph no. [0039]).  The cellulose fiber suspension is applied on a substrate such as a glass plate, where a film shaped body can be obtained by heating and drying, and then peeling off from the substrate (see paragraph no. [0040]). As the apparatus for drying with heating, the Mukai et al JP publication discloses that a known method can be used and discloses examples thereof, which include an electric drying furnace (a natural convention type of force convection type), a drying furnace in a hot air circulation type, a drying furnace using a combination of heating with a far-infrared ray and circulation of hot air, and a vacuum drying furnace capable of reducing the pressure while heating (see paragraph no. [0049]).  The Mukai et al JP publication discloses the cellulose fiber having an average fiber diameter of 200 nm, a moisture content of the film being dried to 1 to 90%, and a heating temperature of 50 to 250ºC (see Claim 3), which embraces the microfibrillated cellulose recited in the instant claims, embraces a moisture content < 15% recited in the current claimed invention, and embraces the temperature during the heat treatment in the range 80-200ºC.  No specific cooling temperature is specified in the Mukai et al publication, but does appear to embrace the temperature of below 40ºC recited in instant Claim 2 since below 40ºC covers room temperature.  Application of the cellulose fiber prepared in the Mukai et al JP publication include a method of laminating the moisture barrier layer, a method of using an adhesive, a method of bonding by a thermal fusion method, and a known method such as a coating method (see paragraph no. [0053]).
	However, the currently claimed method for making a film comprising microfibrillated cellulose (MFC) is patentable over the Mukai et al reference and other prior art of record since the prior art does not disclose forming a film wherein the content of microfibrillated cellulose in the MFC film is at least 90 wt%, as calculated on the total weight of the dried film.  Also, the prior art of record does not disclose preparation of a film wherein the time between the heat treatment and the cooling is less than 10 seconds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623